By the Court,
Cole, J.
The writ of error in this case was issued to the circuit court of La Crosse county, to bring up for review an alleged error of that court in refusing to grant a change of venue upon an application made therefor. But there is no final judgment in that court, and it is therefore manifest that the writ of error was improvidently issued. On another application the venue was changed to Juneau county, where the plaintiff in error was tried, convicted and sentenced.
The writ of error in this case issued to the circuit court of La Crosse county, must be dismissed.